COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §
 MARCHELLE WORKMAN,                                              No. 08-16-00137-CV
                                                 §
                        Appellant,                                    Appeal from
                                                 §
 v.                                                                  County Court
                                                 §
 RAIN BOWLAND,                                                   of Jack County, Texas
                                                 §
                        Appellee.                                   (TC # CV1996)
                                                 §

                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that Appellant, Marchelle Workman, has failed to

file her brief or a motion for extension of time to file the brief, we dismiss the appeal for want of

prosecution.

       The Clerk of the Court notified Appellant that her brief was past due and no motion for

extension of time had been filed. The letter advised Appellant that the Court intended to dismiss

the appeal for want of prosecution unless Appellant responded within ten days and showed

grounds for continuing the appeal. See TEX.R.APP.P. 38.8(a)(1). Appellant has not filed any

response to the inquiry. Accordingly, we dismiss the appeal for want of prosecution. See

TEX.R.APP.P. 38.8(a)(1), 42.3(b), (c).
January 4, 2017
                                   ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating




                                            -2-